Title: To Benjamin Franklin from Ralph Izard, 13 January 1778
From: Izard, Ralph
To: Franklin, Benjamin


Paris 13 Jany. 1778.
Mr. Izard’s Compliments to Dr. Franklin, and returns him the Newspapers he was so obliging as to send him.
Mr. Izard encloses the Gazette Extraordinary, which gives an account of the evacuation of Mud Island, and Red Bank. Howe’s Letter gives us reason to expect news of very great importance soon.
 
Addressed: A Monsr. / Monsr. le Dr. Franklin / a / Passy
Endorsed: Mr Izard’s Madnesses
